Filed 6/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 96







City of Fargo, 		Plaintiff and Appellee



v.



Crystal Michelle Moran, 		Defendant and Appellant







No. 20130065







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam.



Jodi A. Bass, City Prosecutor, 412 NP Avenue, Fargo, N.D. 58102, for plaintiff and appellee; submitted on brief.



Jesse D. Matson, 417 Main Avenue, Suite 134, Fargo, N.D. 58103, for defendant and appellant; submitted on brief.

City of Fargo v. Moran

No. 20130065



Per Curiam.

[¶1]	Crystal Michelle Moran appeals from a district court judgment finding her guilty of class B misdemeanor shoplifting in violation of Fargo Municipal Code § 10-

0601.  Moran argues the evidence was insufficient to support her shoplifting conviction beyond a reasonable doubt.  We conclude the evidence was sufficient and we summarily affirm the judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner